DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-10 and 12-14 are objected to because of the following informalities:  
In claims 2-10, line 1, in each claim respectively, should read in part “device for [[an]] the internal combustion engine”.  Appropriate correction is required.
In claims 12-14, line 1, in each claim respectively, should read in part “method of [[an]] the internal combustion engine”.  Appropriate correction is required.
In claim 7, line 9 should read in part “the second catalyst in [[an]] the active state.”. Appropriate correction is required.
In claim 10, line 2 should read in part “when [[the]] an operation of”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In Reference to Claim 2
	The indefiniteness stems from the recitation of “the first catalyst is comprised of a catalyst”. It is unclear how the first catalyst can comprise “a catalyst” when the “a catalyst” of claim 1 includes the first catalyst.
For Examination purposes the claim will be read as the first catalyst can be activate when the internal combustion engine is stopped.

In Reference to Claim 12
	The indefiniteness stems from the recitation of “the first catalyst is comprised of a catalyst”. It is unclear how the first catalyst can comprise “a catalyst” when the “a catalyst” of claim 11 includes the first catalyst.
For Examination purposes the claim will be read as the first catalyst can be activate when the internal combustion engine is stopped.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8-9, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakanushi et al. (US 2002/0139109).
In Reference to Claim 1
(See Sakanushi, Figure 1)
Sakanushi et al. (Saka) discloses:
	A catalyst deterioration judging device for an internal combustion engine (1), comprising: 
a catalyst (23,25) including a first catalyst (23) and a second catalyst (25) arranged in series in an engine exhaust passage (9); 
an inflow exhaust gas detector (27) configured to detect a state quantity of an inflow exhaust gas to the catalyst (23,25) (See Saka, Paragraph [0039]); 
an outflow exhaust gas detector (29) configured to detect a state quantity of an outflow exhaust gas from the catalyst (23,25) (See Saka, Paragraph [0040]); and 
an electronic control unit (15) configured to detect a degree of deterioration of the first catalyst (23) based on an output of the inflow exhaust gas detector (27) and an output of the outflow exhaust gas detector (29) when the first catalyst (23) is in an active 
The Examiner notes that the upstream sensor is utilized to control the rich/lean exhaust output of the engine in order to facilitate the reversal period and thus the deterioration determination is performed utilizing output from both inflow and outflow sensors.

In Reference to Claim 4
(See Saka, Figure 1)
Saka discloses:
wherein the first catalyst (23) has an oxygen storage capacity, the inflow exhaust gas detector (27) is configured to detect an air-fuel ratio of the inflow exhaust gas (See Saka, Paragraph [0039]), and the outflow exhaust gas detector (29) is configured to detect an air-fuel ratio of the outflow exhaust gas. (See Saka, Paragraphs [0040] & [0058]-[0060]).
The Examiner notes that the upstream sensor is utilized to control the rich/lean exhaust output of the engine in order to facilitate the reversal period and thus the deterioration determination is performed utilizing output from both inflow and outflow sensors.

In Reference to Claim 5
(See Saka, Figure 1)
Saka discloses:


In Reference to Claim 8
(See Saka, Figure 1)
Saka discloses:
wherein the first catalyst (23) and the second catalyst (25) have an oxygen storage capacity (See Saka, Paragraph [0046]), the inflow exhaust gas detector (27) is configured to detect an air-fuel ratio of the inflow exhaust gas (See Saka, Paragraph [0039]), and the outflow exhaust gas detector (29) is configured to detect an air-fuel ratio of the outflow exhaust gas. (See Saka, Paragraph [0040]).

In Reference to Claim 9
(See Saka, Figure 1)
Saka discloses:
	wherein the first catalyst (23) is disposed on an upstream side in an exhaust gas flow direction, and the second catalyst (25) is disposed on a downstream side in the exhaust gas flow direction. (See Saka, Figure 1).

In Reference to Claim 11
(See Saka, Figure 1)
Saka discloses:
	A catalyst deterioration judging method of an internal combustion engine (1) which is provided with a catalyst (23,25) including a first catalyst (23) and a second catalyst (25) arranged in series in an engine exhaust passage (9), the catalyst deterioration judging method comprising: 
detecting a state quantity of an inflow exhaust gas flowing into the catalyst (23,25) (See Saka, Paragraph [0039]); 
detecting a state quantity of an outflow exhaust gas flowing out from the catalyst (23,25) (See Saka, Paragraph [0040]); and 
detecting a degree of deterioration of the first catalyst (23) based on the state quantity of the inflow exhaust gas and the state quantity of the outflow exhaust gas when the first catalyst (23) is in an active state and the second catalyst (25) is in an inactive state. (See Saka, Paragraphs [0055] & [0059]-[0060]).
The Examiner notes that the upstream sensor is utilized to control the rich/lean exhaust output of the engine in order to facilitate the reversal period and thus the deterioration determination is performed utilizing output from both inflow and outflow sensors.

In Reference to Claim 14
(See Saka, Figure 1)

	detecting the degree of deterioration of the catalyst (23,25) as a whole based on the state quantity of the inflow exhaust gas and the state quantity of the outflow exhaust gas when the first catalyst (23) is in the active state and the second catalyst (25) is in the active state (See Saka, Paragraph [0056]); and detecting the degree of deterioration of the second catalyst (25) based on the degree of deterioration of the first catalyst (23) and the degree of deterioration of the catalyst (23,25) as a whole. (See Saka, Paragraph [0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakanushi et al. (US 2002/0139109) in view of Santoso et al. (US 2011/0047980).
In Reference to Claim 2 (As Best Understood) 
Sakanushi et al. (Saka) discloses the claimed invention except:
	wherein the first catalyst is comprised of a catalyst that can be activated when the internal combustion engine is stopped, and the electronic control unit is further configured to activate the first catalyst while maintaining the internal combustion engine stopped, to thereby make the first catalyst in the active state and the second catalyst in the inactive state.
	Santoso et al. (Santoso) discloses an exhaust emissions system with multiple three-way catalysts in series. (See Santoso, Paragraphs [0055]-[0056]). Santoso discloses activating a first catalyst via electric heating when the engine is stopped/shut down. (See Santoso, Paragraph [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced and controlled the first catalyst of Saka with the electrically heated three-way catalyst of Santoso, as both references are directed towards exhaust emissions system with multiple three-way catalysts in series. One of ordinary skill in the art would have recognized that the EHC and control of Santoso would allow for the first catalyst to be activated prior to the start of the combustion engine thus enhancing emissions reduction of the system. (See Santoso, Paragraph [0033]).

In Reference to Claim 3
Saka discloses the claimed invention except:

	Santoso et al. (Santoso) discloses an exhaust emissions system with multiple three-way catalysts in series. (See Santoso, Paragraphs [0055]-[0056]). Santoso discloses activating a first catalyst via electric heating when the engine is stopped/shut down. (See Santoso, Paragraph [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced and controlled the first catalyst of Saka with the electrically heated three-way catalyst of Santoso, as both references are directed towards exhaust emissions system with multiple three-way catalysts in series. One of ordinary skill in the art would have recognized that the EHC and control of Santoso would allow for the first catalyst to be activated prior to the start of the combustion engine thus enhancing emissions reduction of the system. (See Santoso, Paragraph [0033]).

In Reference to Claim 6
Saka discloses the claimed invention except:
	wherein the first catalyst is comprised of a catalyst that can be activated when the internal combustion engine is stopped, and the electronic control unit is further configured to activate the first catalyst while maintaining the internal combustion engine 
	Santoso et al. (Santoso) discloses an exhaust emissions system with multiple three-way catalysts in series. (See Santoso, Paragraphs [0055]-[0056]). Santoso discloses activating a first catalyst via electric heating when the engine is stopped/shut down. (See Santoso, Paragraph [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced and controlled the first catalyst of Saka with the electrically heated three-way catalyst of Santoso, as both references are directed towards exhaust emissions system with multiple three-way catalysts in series. One of ordinary skill in the art would have recognized that the EHC and control of Santoso would allow for the first catalyst to be activated prior to the start of the combustion engine thus enhancing emissions reduction of the system. (See Santoso, Paragraph [0033]).

In Reference to Claim 7
Saka discloses the claimed invention except:
wherein the first catalyst is comprised of an electrically heated catalyst, and the electronic control unit is further configured to energize the first catalyst while maintaining the internal combustion engine stopped, to thereby make the first catalyst in the active state and the second catalyst in the inactive state; and operate the internal combustion engine, to thereby make the first catalyst in the active state and the second catalyst in an active state.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced and controlled the first catalyst of Saka with the electrically heated three-way catalyst of Santoso, as both references are directed towards exhaust emissions system with multiple three-way catalysts in series. One of ordinary skill in the art would have recognized that the EHC and control of Santoso would allow for the first catalyst to be activated prior to the start of the combustion engine thus enhancing emissions reduction of the system. (See Santoso, Paragraph [0033]).

In Reference to Claim 10
Saka discloses the claimed invention except:
	wherein the electronic control unit is further configured, when the operation of the internal combustion engine is to be started, to first activate the first catalyst while maintaining the internal combustion engine stopped, and then start the operation of the internal combustion engine after the first catalyst is activated.
	Santoso et al. (Santoso) discloses an exhaust emissions system with multiple three-way catalysts in series. (See Santoso, Paragraphs [0055]-[0056]). Santoso 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced and controlled the first catalyst of Saka with the electrically heated three-way catalyst of Santoso, as both references are directed towards exhaust emissions system with multiple three-way catalysts in series. One of ordinary skill in the art would have recognized that the EHC and control of Santoso would allow for the first catalyst to be activated prior to the start of the combustion engine thus enhancing emissions reduction of the system. (See Santoso, Paragraph [0033]).

In Reference to Claim 12 (As Best Understood) 
Saka discloses the claimed invention except:
	wherein the first catalyst is comprised of a catalyst that can be activated when the internal combustion engine is stopped, and the method comprises activating the first catalyst while maintaining the internal combustion engine stopped, to thereby make the first catalyst in the active state and the second catalyst in the inactive state.
	Santoso et al. (Santoso) discloses an exhaust emissions system with multiple three-way catalysts in series. (See Santoso, Paragraphs [0055]-[0056]). Santoso discloses activating a first catalyst via electric heating when the engine is stopped/shut down. (See Santoso, Paragraph [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced and controlled the first catalyst of 

In Reference to Claim 13
Saka discloses the claimed invention except:
	wherein the first catalyst is comprised of an electrically heated catalyst, and the method comprises energizing the first catalyst while maintaining the internal combustion engine stopped, to thereby make the first catalyst in the active state and the second catalyst in the inactive state.
	Santoso et al. (Santoso) discloses an exhaust emissions system with multiple three-way catalysts in series. (See Santoso, Paragraphs [0055]-[0056]). Santoso discloses activating a first catalyst via electric heating when the engine is stopped/shut down. (See Santoso, Paragraph [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced and controlled the first catalyst of Saka with the electrically heated three-way catalyst of Santoso, as both references are directed towards exhaust emissions system with multiple three-way catalysts in series. One of ordinary skill in the art would have recognized that the EHC and control of Santoso would allow for the first catalyst to be activated prior to the start of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takagi, Tamauchi, Abe, Hirai, Hoshi, and Fujimoto show exhaust gas deterioration detection devices within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746